Per Curiam.
Application is made for a writ of certiorari to review the determination of the circuit court for the county of Wayne upon an application made to that court to compel respondent to rescind its action in placing the name of Joseph R. McLaughlin upon the official ballot as the nominee of the Republican party in the Third senatorial district for State Senator, and to place the name of Robert Y. Ogg upon said ballot instead thereof.
The district is composed of the Fourth, Sixth, Eighth, and Tenth wards of the city of Detroit. Each of said wards was entitled to three delegates. The convention was called to order by Robert Barrie, chairman of the senatorial *194committee'of that district. Several ineffectual attempts were made to elect a temporary chairman of the convention, the result of each ballot being six votes for Charles F. Beck, and an equal number for George Beck. Pending these ballotings, objection was made to counting the vote of one of the delegates who claimed the right to vote upon a proxy. The chairman ruled that the gentleman holding the proxy was in the convention; that he had examined the proxy; that the same was regular on its face; and that the holder was entitled to a vote until such time as the convention determined otherwise. After other ballots had been had, a delegate objected to the vote of one Murphy, on the ground that the vote at the caucus in the ward which Murphy claimed to represent was a tie, and thereupon the matter was determined between the contestants by lot as follows: A bystander drew from his pocket a handful of coins, and the candidates made their choice of odd or even, and a counting of the coins resulted in a victory for Murphy., There is no dispute as to the 'fact of the selection of Murphy in the manner described. The question was discussed at length, and finally the chair announced that, as the convention was at a deadlock, he should appoint a committee on credentials, which was done. On motion a recess was then taken for 15 minutes. At this juncture six of the delegates, including Murphy, left the hall, organized a separate convention, and nominated Robert Y. Ogg. After recess the first-named convention reassembled, and the committee on credentials reported eleven delegates as entitled to seats, and that Murphy was not entitled to sit. The roll was then called, and six of the delegates so reported responded. A temporary chairman and secretary were then elected, who were afterwards made permanent officers, and J. R. McLaughlin was nominated.
*195It clearly appears that Robert Barrie was the chairman of the Republican senatorial committee of the Third senatorial district, and that the convention presided over by that gentleman was the regularly called convention. An attempt was made to elect a temporary chairman, and a number of ballots were had, resulting in a tie vote. • Pending the balloting, questions were raised as to whether two •of those present and voting were entitled to vote. Under these circumstances, the determination of the dispute became important, and it was entirely proper to refer its solution to a committee appointed for the purpose. We must assume that the reference was made in good faith.
The petition sets forth that—
“Delegate Dayton Parker was absent from the State of Michigan, and in Montana, at the time said caucus at which he was elected was held, and that the said proxy held by Philip T. Van Zile was irregular and void.”
This allegation is wholly insufficient upon which to base .a finding that the committee on credentials erred in determining that Philip T. Yan Zile was entitled to a seat in the convention.
The determination that Robert Murphy was not entitled to a seat is fully sustained by authority. In the case of .a tie vote there is no election, and, in the absence of .statutory authority, neither election officers nor candidates have the power to determine the result by lot. Paine, Elect. § 576; Hammock v. Barnes, 4 Bush, 390; State v. Adams, 2 Stew. (Ala.) 231.
It follows, therefore, that the convention at which J. R. McLaughlin was nominated was regularly called, and that ■after the retirement of the supporters of Mr. Ogg a majority of the delegates elect remained, constituting a valid convention.
The writ must therefore be denied.